Davis, J.,
dissenting: In my concurring opinion in Reifschneider I, I addressed the question of due process and concluded that at the very minimum, in order to insure the due process rights of Reifschneider, he should be entitled to notice and an opportunity for a hearing before the Executive Director of the Kansas Lottery. The majority opinion does not deal with due process considerations based on its determination that Reifschneider’s sole argument throughout this case involves only a question of law. While it may be true that the central question in this appeal is a question involving the interpretation of statutory and regulatory law, it is also clear that Reifschneider, in his amended petition for judicial review, argued that there was “not substantial evidence” that a second ticket had been sold.
The district court admitted the affidavit of Gregory Ziemak, former Executive Director of the Lottery, as well as a large volume of computer printouts which purported to show that two winning tickets had indeed been sold for the drawing at issue as additional evidence under K.S.A. 77-619(a), and then relied on this evidence to resolve the factual question as to whether two winning tickets were sold. Reifschneider argues that these printouts and the affidavit should not have been considered by the court because they did not properly constitute additional evidence under K.S.A. 77-619(a) and they were admitted without allowing cross-examination. I agree with both arguments and respectfully dissent from the majority opinion. Although I agree with the majority’s interpretation of the governing law and regulations, I would reverse the trial court and remand for further proceedings either before the trial court or before the Executive Director.
K.S.A. 77-618 provides that “[jjudicial review of disputed issues of fact shall be confined to the agency record for judicial review as supplemented by additional evidence taken pursuant to this act.” The additional evidence in this case was admitted under K.S.A. 77-619(a), which severely limits any additional evidence to only that *574needed to decide disputed issues regarding the “[i]mproper constitution as a decision making body; or improper motive or grounds for disqualification, of those taking agency action” or “unlawfulness of procedure or of decision-making process.” In my opinion, the additional evidence in the form of computer printouts and the affidavit admitted fail to satisfy the limitations of K.S.A. 77-619(a).
K.S.A. 77-619(b) provides a method which, had it been used by the trial court in this case, would have satisfied due process rights of all parties. This provision allows the trial court to remand the matter to the agency with directions that the agency conduct fact-finding and other proceedings the court considers necessary under certain conditions. These conditions exist where
“(1) [t]he agency was required to base its action exclusively on a record of a type reasonably suitable for judicial review, but the agency failed to prepare or preserve an adequate record;
“(2) the court finds that (A) new evidence has become available that relates to die validity of die agency action at the time it was taken, that one or more of the parties did not know and was under no duty to discover, or did not know and was under a duty to discover but could not reasonably have discovered until after the agency action, and (B) the interests of justice would be served by remand to the agency;
“(3) die agency improperly excluded or omitted evidence from the record; or
“(4) a relevant provision of law changed after the agency action and the court determines that die new provision may control die outcome.” K.S.A. 77-619(b).
Thus, where the agency record is not developed in a manner sufficient to permit review, the trial court has the option of remanding to the agency with directions to conduct fact-finding.
In any event, the admission of additional evidence by the trial court denied Reifschneider due process of law in that such evidence was not subject to cross-examination. We have recognized that the right to cross-examination in quasi-judicial or adjudicatory proceedings is an important requirement of due process. See Mobil Exploration & Producing U. S. Inc. v. Kansas Corporation Comm’n, 258 Kan. 796, 821, 908 P.2d 1276 (1995). A hearing with adequate notice before the Executive Director of the Kansas Lottery would satisfy due process requirements. Had the trial court in this case remanded the matter to the Executive Director under the provisions of K.S.A. 77-619(b), due process rights of all parties would *575have been preserved. However, the admission of the additional evidence which resolved a contested fact as to whether two tickets were sold without the right of cross-examination had the effect of denying Reifschneider due process of law. I would therefore reverse and remand to the trial court with directions that it receive additional evidence under the provisions of K.S.A. 77-619(b) or remand to the Executive Director for a hearing with notice to all parties, thus providing all parties with an opportunity to be heard on this issue.